Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application 2019-045744 filed in Japan on March 13, 2019.   

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Claims 1 and 3 limitations invokes 35 U.S.C. 112(f) because they use generic placeholders, such as "a program acquisition part" and “a program analysis part” “a definition assignment part” “a relation identification part” “an output part” and for claim 3: “a graph generation part” coupled with functional language "configured to…” and that are not modified by sufficient structure, material, or acts for performing the claimed function.   However, the written description of the specification implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function.  A review of the specification and drawings shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitation: paragraphs 0075 states that “The analysis device 1 according to the present embodiment is a computer.” Paragraph 0111 states that: “the analysis device 1 according to the present embodiment is operated as a computer including a program acquisition part 111, a program analysis part 112, a definition determination part 113, a definition reception part 114, a definition assignment part 115, a relation identification part 116, a graph generation part 117, and an output part 118 as software modules.”  Figure 4 also shows that the analysis device includes those parts mentioned above.  Also specification paragraph 0365 states that the display control part 713 may be the same as the output part 118, which means that the output part may include a display outputting information on the dependency relation. Therefore, the analysis device (1) comprises the hardware and the specific parts mentioned in claims 1 and 3 comprise the software; and the output part may include a display. 

Applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181; or
(c)	Amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	For more information, see MPEP § 2173 et seq. and Supplementary Examination
Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of
Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).



	
	


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Japanese application Masahiro et al. (JP 2013156786 A), herein “Masahiro.”


Regarding claim 1,
Masahiro teaches an analysis device (variable dependency relationship analysis unit 15, (Page 5, Par. 1)) comprising: 
a program acquisition part configured to acquire a control program including a plurality of instructions for controlling operations of a plurality of devices included in a production line, (Page 21, last paragraph (claim 11): “A storage medium storing the structure visualization program according to any one of claims 1 to 11, comprising a computer that executes the structure visualization program, an input device that receives input from a user, and an output from the computer And a structure visualizing system.”) 
 the plurality of instructions including a function and a plurality of variables, the function including a standard function prepared as a standard, and each of the plurality of variables including a plurality of device variables corresponding to each of the devices; (Page 17, paragraph 3, last line: “In addition, since the variable selected as the starting point on the display of the variable dependency output unit 16 becomes a boundary between software and the external environment (hardware, control target device, etc.) at the time of model checking, This makes it easy to create a model for the external environment and select from existing models.” Examiner’s Note – Pg. 17, Par. 3 details a device to be controlled by the software defined as a hardware, control target device, etc. Page 17, Par. 1: “…in the case of control software that controls the device, the hardware that operates the software or the combined operation with the device to be controlled is assumed…”) 
 a program analysis (syntax analysis unit) part configured to extract a pattern (syntax tree) of a dependency relation of each of the device variables with an input parameter or an output parameter of the function by performing a dependency analysis on the control program; (Page Par. : “FIG. 3 shows a flow of processing for deriving a variable dependency relationship by the functions shown in FIGS. In step 31, the syntax analysis unit 12 outputs syntax tree data.”   Page 5, Par 2: “Variable” includes a variable for accessing a register of a microcomputer that performs input / output with a peripheral circuit.” Page 4, Par. 2: “The variable dependency relationship analysis unit 15 analyzes the variable dependency relationship from the syntax tree generated by the syntax analysis unit 12 and the execution start point data output from the execution start point selection unit 14 and outputs the data as data. The variable dependency relationship output unit 16 displays the variable dependency relationship data output from the variable dependency relationship analysis unit 15 as a graph. The source code output unit 17 displays the contents of the source code file read by the file input unit 11. In addition, it is possible to display a linkage with the variable dependency relationship of the variable dependency relationship output unit 16. At the time of the cooperative display, the syntax tree data generated by the syntax analysis unit 12 is also used.”  See also Page. 17, Par. 1: Page 17, Par. 3) 
a definition assignment part configured to identify a dependency relation between the input parameter and the output parameter in the standard function included in the function based on function structure information which defines the dependency relation between the input parameter and the output parameter in the standard function; (  Page 5, Par. 2, last sentence: “In software analysis, a variable to be defined (value determination) is called def, and a variable to be referenced is called use. In the above example, the variable a is def and the variable b is use.” Page 5, Par. 3: “In this specification, “assignment dependency” means dependency by assignment processing between two variables. As an example, if there is a statement a = b for variables a and b, there is a dependency relationship a ← b (a depends on b. B affects a). An assignment dependency can be extracted by searching an assignment statement from a syntax tree. In software analysis, a variable to be defined (value determination) is called def, and a variable to be referenced is called use. In the above example, the variable a is def and the variable b is use.”) 
a relation identification part (comparison unit) configured to identify the dependency relation between the device variables by recognizing that one device variable having the dependency relation with an input parameter has a dependency relation with another device variable having a dependency relation with an output parameter having the dependency relation with the input parameter of the same function among the functions in the extracted pattern of the dependency relation; (Page 16, Par. 1: “FIG. 22 shows an example in which the variable dependency comparison unit 201 analyzes the difference between two variable dependencies along the processing flow of FIG. 21 and displays the variable dependency output unit 16 for two sample source codes. . The source code 221 and the source code 222 describe a function f7, which is a first version and a second version, respectively. The variable dependency relationship 223 is a directed graph of data derived from the source code 221 and the variable dependency relationship 224 is derived from the source code 222 as the execution start point f7. From the source code 221 to the source code 222, the fifth line is changed from c = b to c + = b. The variable dependency comparison unit 201 determines that there is a difference in c (L5 @ f7) use of the variable dependency relationship 224, and there is no difference between the other nodes of the variable dependency relationship 224 and all the nodes of the variable dependency relationship 223. Is determined. The variable dependency relationship output unit 16 displays c (L5 @ f7) use of the variable dependency relationship 224 with a color different from that of other nodes, and displays the difference of the variable dependency to the user so that it can be easily distinguished visually. To do.”) 
an output part configured to output information on a result in which the dependency relation between the device variables is identified.  (Page 12, Par. 3: “As described above, by deriving dependencies between variables over a wide area of the source code, such as between multiple statements and functions, and displaying the variable as a unit (node) at the description position in the source code and displaying it in a graph It is possible to provide the user with information on the software configuration and processing overview from the viewpoint of variable dependency . This makes it easy for the designer and verifier to understand the software structure and processing outline.” 

Regarding claim 15, it is directed to a method of steps to implement the analysis device as set forth in claim 1.  Masahiro teaches the claimed analysis device in claim 1.  Therefore, Masahiro teaches the method of steps in claims 15. 

Regarding claim 16, it is directed to a recording medium to implement the analysis device set forth in claim 1.  Masahiro teaches the claimed analysis device in claim 1.  Therefore, Masahiro teaches the recording medium in claims 16. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Masahiro in view of foreign patent document Hashimoto (WO 2013161195 A1), herein “Hashimoto.” 

Regarding claim 2,
Masahiro teaches the elements of claim 1 which claim 2 depends. Masahiro does not teach tracing a route with reference to the control flow graph.  However, Hashimoto does teach extracting the pattern of the dependency relation by performing the dependency analysis includes, generating an abstract syntax tree from the control program by performing a syntax analysis on the control program, generating a control flow graph showing a route, on which each of the instructions depends, from the generated abstract syntax tree, extracting each of the device variables from the abstract syntax tree or the control flow graph, extracting a function from the abstract syntax tree or the control flow graph, and extracting the pattern of the dependency relation of each extracted device variable with an input parameter or an output parameter of the extracted function by tracing the route on which each of instruction depends with reference to the control flow graph. (Page 5, last paragraph: “The target function input analysis unit 15 traces the control flow graph from the calling position of the lower function to the start position of the target function in the opposite direction to the program execution, and based on the product of the path dependent lower postcondition and the lower function precondition. In consideration of substitution formulas and control formulas in the path traced in the opposite direction, a condition to be satisfied at the start point of the target function (hereinafter referred to as a path-dependent target weakest precondition) is calculated. Further, the target function input analysis unit 15 calculates a logical product (hereinafter referred to as a path dependent target precondition) of the path dependent target weakest precondition and the precondition of the target function. Then, the target function input analysis unit 15 outputs the path dependence target weakest precondition and the path dependence target precondition to the temporary storage unit 18.” See also Page 7, Par. 4 and 5, starting with: “In step S204, the syntax…” and Page 11, Par. 2.) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the device that has a control program for a controlled target device with an program analysis part that determines the dependency relation and outputs a result of the dependency relation as in Masahiro with a program testing unit that also determines dependency relationships and an analysis unit that traces a control flow graph as in Hashimoto in order to calculate a target weakest precondition and a precondition of the target function. (Page 6, Par. 1) 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Masahiro in view of Nakai et al. (US PG Pub. No. 20140304551), herein “Nakai.” 

Regarding claim 3,
Masahiro teaches the elements of claim 1 which claim 3 depends. Masahiro does not teach generating a directed graph which shows a dependency relation and displaying the directed graph.  However, Nakai does teach a graph generation part configured to generate a directed graph which shows the dependency relation between the identified device variables based on the result in which the dependency relation is identified and includes a plurality of first nodes representing each of the device variables, and an edge representing the dependency relation, wherein the output part outputs the generated directed graph as information on the result. (Par. 0108: “For example, the variable-dependency-relation-display processing unit 12 receives the extraction result of the device dependency relation, i.e., the first extraction result from the variable-use-state extracting unit 14. The variable-dependency-relation-display processing unit 12 converts the first extraction result into display information and displays the extraction result of the device dependency relation on the display screen 4a of the display unit 4 according to the converted display information. For example, the variable-dependency-relation-display processing unit 12 generates directed graph information obtained by summarizing the extraction result of the device dependency information as a directed graph (see FIGS. 4 and 7) and displays the extraction result of the device dependency relation on the display screen 4a of the display unit 4 in a form of a directed graph according to the directed graph information. Consequently, the user viewing the display screen 4a can visually easily grasp the extraction result of the device dependency relation.”  Par. 0109: “For example, the variable-dependency-relation-display processing unit 12 designates a selected device according to a device selection instruction received by the operation button 5a or the like in response to the user operation 8. The device selection instruction is an instruction for designating, when one device is selected out of a device dependency relation (e.g., a directed graph) displayed on the display screen 4a by the variable-dependency-relation-display processing unit 12, the selected device. The variable-dependency-relation-display processing unit 12 supplies information concerning the designated device to the circuit-display processing unit 19.”  See also Par. 0111, 0112, 0160, 0251. See figures 4 and 7 showing nodes.) 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the device that has a control program for a controlled target device with an program analysis part that determines the dependency relation and outputs a result of the dependency relation as in Masahiro with generating a directed graph that depicts dependency information and displaying the information as in Nakai in order to debug a production facility operation and after analysis display the results for a user to comprehend the analysis of the conditions. (Par. 0016) 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Masahiro in view of Jeong et al. (US PG Pub. No. 20190362007), herein “Jeong.” 

Regarding claim 4,
Masahiro and Nakai teaches the elements of claim 3 which claim 4 depends. They do not teach generating a directed graph which shows a block of a function and connected edges and a node representing the device variable.  However, Jeong does teach a directed graph is generated to further include a block which represents the function and is connected via the edge to the first node representing the device variable having the dependency relation with the input parameter or the output parameter of the represented function. (Par. 0198: “Data dependencies among the queries should be considered for performing the query motion and inlining. The data dependency graph (DDG) solves this reordering problem. A DDG is a directed graph which is represented as a 4 tuple (V, E, L, l), where V represents a set of nodes, E⊂V×V is a set of edges, L is a set of labels, and l: V∪E.fwdarw.L represents a function for assigning labels to the nodes and the edges. Node v∈V represents either a statement or a table or an input parameter. If there is a data dependency between a pair of nodes v.sub.i and v.sub.j, we connect that pair of nodes to an edge e. The direction and the label of e represent the data dependency direction and type, respectively. A data dependency graph can include a number of different types of data dependencies such as flow dependency (FD, Read After Write), anti dependency (AD, Write After Read), output dependency (OD, Write After Write), and input dependency (ID, Read After Read). Dependencies that take into account the SQL statements must also be expressed in the DDG since the stored procedures contain the SQL queries as well as the arithmetic expressions. Therefore, we connect the edges by considering the read/write operation of the query and the table variable in the query.” Examiner’s Note – the nodes represents statements (Par. 0099) and statements are computer source code (Par. 0096) and variables are in the statements (Par. 0257). Therefore Jeong teaches that the node represents the device variable as disclosed in claim 4.  See lso 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the device that has a control program for a controlled target device with an program analysis part that determines the dependency relation and outputs a result of the dependency relation as in Masahiro with generating a directed graph that depicts dependency information and displaying the information as in Nakai with having a directed graph that includes representations of nodes, edges, and a function wherein the node represents the variable as in Jeong in order to have a data dependency graph that indicates program correctness and leads to greater efficiency in the optimization process. (Par. 0076)

Allowable Subject Matter
Claims 5 – 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims Reasons for allowance will be held in abeyance pending final recitation of the claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Bisse et al. (US PG Pub. No. 20180314225) teaches a PLC that adjusts operations in an automation environment and a control program that controls a robot and program tools that determine dependency between multiple control components similar elements to claim 1.  See Par. paragraph 0049 – 0051, and 0060. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD G ERDMAN whose telephone number is (571)270-0177. The examiner can normally be reached Mon - Fri 7am - 5pm EST; Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M. Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAD G ERDMAN/Primary Examiner, Art Unit 2116